FIRST AMENDMENT TO EXCLUSIVE TECHNOLOGY LICENSE AGREEMENT

 

THIS FIRST AMENDMENT (“First Amendment”) effective as of August 12, 2015, hereby
amends the EXCLUSIVE TECHNOLOGY LICENSE AGREEMENT (the “Agreement”) dated the
14th day of August 2014, by and between Qualipride International, a Chinese
company, Zibo Inchscape, a Chinese company, Mr. Dong Yuejin, and Mr. Guo
Yuxiao (collectively and hereinafter referred to as “Licensor”), and Stevia
First, Corp.,  (“Licensee”)  a  Nevada corporation with principal executive
offices located at 5225 Carlson Road, Yuba City, CA 95993.

 

WHEREAS, Licensor and Licensee entered into the Agreement; and

 

WHEREAS, Licensor and Licensee wish to amend the terms of the Agreement.

 

NOW THEREFORE, for the mutual promises and other consideration described herein,
the parties hereto agree as follows:

 

1.Section 10 of the Agreement is hereby replaced in its entirety by the
following:

If Licensee fails to obtain financing of greater than $2.55 million by August
14, 2016, then the license granted by Licensor to Licensee pursuant to Article 2
shall revert to Licensor.

 

2.All capitalized terms not defined herein have the same meaning as in the
Agreement.

 

3.Any and all provisions of the Agreement not expressly modified herby shall
remain in full force and effect.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer as of the date first written above.

 

 

 

 

/s/ Robert Brooke

Robert Brooke

CEO

 

 

 

 

 

/s/ Reg Dong

 

 

 

Stevia First Corp.

 

 

 

By:  /s/ Robert Brooke

Name: Robert Brooke

Title: CEO

 

Qualipride International

 

 

 

By:  /s/ Reg Dong

Name: Reg Dong

Title: President

 



 

--------------------------------------------------------------------------------